Citation Nr: 0516437	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  05-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether a May 10, 1950, Board of Veterans' Appeals decision 
denying service connection for defective right ear hearing 
contains clear and unmistakable error.


REPRESENTATION


Moving party represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran, who is referred to as the moving party in this 
action, served on active duty from February 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) following the receipt of the moving party's letters 
of January 10 and January 30, 2005, alleging clear and 
unmistakable error (hereinafter CUE) in a May 10, 1950, Board 
decision. 

In December 2004, the Board remanded the veteran's claim for 
an initial evaluation in excess of 10 percent for peripheral 
vestibular dysfunction.  That claim remains in a remand 
status 

FINDINGS OF FACT


1.  In a decision issued on May 10, 1950, the Board denied 
entitlement to service connection for a defective right ear 
hearing.

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the May 10, 
1950, Board decision, or why the result would have been 
manifestly different but for the alleged error.



CONCLUSION OF LAW

Because the requirements for a motion for revision of a prior 
Board decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice.  
38 C.F.R. § 20.1404 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
enhanced duty to assist and to notify claimants does not 
apply to CUE claims.  While CUE, when demonstrated, may 
result in reversal or revision of a final decision on a claim 
for benefits, it is not by itself a claim for benefits.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).

A prior Board decision is final and binding, but is 
reversible, if there is CUE.  38 U.S.C.A. § 7111 (West 2002).  
A decision of the Board that revises a prior Board decision 
on the grounds of CUE has the same effect as if the decision 
had been made on the date of the prior decision.  38 C.F.R. 
§ 20.1406 (2004).

CUE is defined as:

a very specific and rare kind of error, of fact or 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error. Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.
38 C.F.R. § 20.1403(a).

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was issued.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
deemed clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

The United States Court of Appeals for Veterans Claims 
(Court) has provided guidance for determining whether CUE 
exists in a Board decision.  In Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)), the Court stated that for CUE to exist, 
(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The initial question before the Board, however, is whether 
the requirements for a motion for revision of a decision 
based on CUE have been met.

A motion for revision of a prior Board decision based on CUE 
must be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party, if other 
than the veteran; the applicable Department of Veterans 
Affairs file number; and, the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this subpart.  
38 C.F.R. § 20.1404(a).

The Board notes that the original version of 38 C.F.R. § 
20.1404(b) stated that the motion must set forth clearly and 
specifically the alleged CUE, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, would be insufficient to 
satisfy the requirement of the previous sentence.  Motions 
which failed to comply with the requirements set forth in 
this paragraph were to be denied. Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently held that, in the event that 
the moving party's motion does not adequately set forth 
specific grounds of CUE, the Board is precluded from deciding 
the motion on the merits.  Instead, the appellant's motion is 
to be dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans  v. Gober, 
234 F.3d 682 (Fed. Cir. 2000).

Accordingly, the Board issued an amended rule, effective July 
10, 2001, which revised § 20.1404(b) to reflect that the 
motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with these requirements shall be dismissed without 
prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(b) (2004).

In this case, the moving party's motion and pleadings 
consists of two January 2005 letters, and an April 2005 
motion from the veteran's representative.

In the first letter received in January 2005, the veteran 
argued that the Board committed error by not providing him an 
examination.

In the second letter received in January 2005, the veteran 
asserted that the Board's 1950 decision was erroneous in 
concluding 1.) "that there was nothing in the evidence by 
the veteran that warranted service connection," and 2.) that 
"defective hearing claimed by the veteran was not shown by 
the evidence of record."

The Board's 1950 decision does not contain the specific 
conclusions alleged by the veteran in his second letter in 
January 2005.  However, even if these conclusions were 
reached in the 1950 decision, he has not alleged with 
specificity any outcome determinative error.  Instead, he has 
made a general allegation of error, because the Board did not 
reach the conclusions he believes to have been proper.

The Board's 1950 decision recited consideration all of the 
pertinent evidence then of record.  The record included 
service medical records, which were negative for right ear 
hearing loss; and a VA examination conducted in April 1948, 
in which it was concluded after physical examination, tuning 
fork testing, and an audiology test that right ear deafness 
was not found.

There was also evidence in favor of the veteran's claim.  
Walter J. Bristow, M.D., reported in April 1948 that hearing 
tests had revealed a hearing loss in the right ear.  Ben 
Miller, M.D., reported in August 1949, that the veteran had 
complained of a decrease of auditory sensation on the right 
when seen in June 1946.  Also of record was the testimony of 
an acquaintance who reported that the veteran complained of 
right ear hearing loss when seen three days after discharge 
from service.

The Board's 1950 decision noted all of this evidence.  The 
veteran is essentially disputing how the Board weighed the 
evidence.  As discussed above, such an allegation cannot rise 
to the level of CUE.

The allegation in his second January 2005 letter, that he 
should have been provided an examination, is an assertion 
that there was a failure in the Board's duty to assist him 
with the development of his claim.  Such an allegation, also 
as noted above, cannot constitute CUE.

The April 2005 motion by the veteran's representative 
concedes that there was not an error of law in the Board's 
1950 decision, but argues that the Board had a basis to 
conclude that the veteran had a right ear hearing loss that 
was incurred in service.  However, the Board also had 
evidence that the veteran did not have a right ear hearing 
loss, and none of the medical evidence linked the hearing 
loss to service.  In any event the representative's argument 
is essentially amounts to a dispute as to how the evidence 
was weighed, and does not rise to the level of CUE.

As noted above, the May 10, 1950 Board decision was limited 
to the issue of entitlement to service connection for right 
ear defective hearing.  The moving party has asserted that at 
the time of the 1950 decision, the Board had sufficient 
evidence to conclude that a right ear hearing loss disability 
was acquired during active service, as shown by post-service 
medical evidence and testimony.  The moving party has not, 
however, cited a specific error of facts or law with regard 
to the decision.  Rather, he has merely questioned how the 
Board determined that a right ear hearing loss disability did 
not begin during active service, in light of medical evidence 
received since the May 1950 Board decision.

As indicated above, a disagreement with how the Board 
evaluated the facts of a case is inadequate to raise a claim 
of CUE.  See Luallen v. Brown, 8 Vet. App. at 95.  While the 
moving party contends that the evidence of record in 1950 
could lead to the conclusion that he had a right ear hearing 
loss disability, there is a plausible basis in the record for 
the Board's determination on the matter.  Thus, the 1950 
Board decision was not unmistakably wrong.  Moreover, the 
Board, at this time, is prohibited from reweighing old facts 
to determine whether another outcome would have possible in 
May 1950.   

The Board notes that in November 1959 the RO granted service 
connection for right ear hearing loss disability.  However, 
that decision was based, in large part, upon medical evidence 
obtained since the May 1950 Board decision.  These facts are 
very significant because, as noted above, in a CUE claim, we 
can now consider only the evidence of record at the time of 
the alleged erroneous decision.  Later dated evidence is 
generally irrelevant, as it was not before the Board at the 
time of the alleged erroneous decision.  

In short, the moving party has failed to set forth a specific 
error of fact or law in the May 10, 1950, Board decision.  
The Board must emphasize that, in a CUE motion, it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged CUE.  See 38 C.F.R. § 20.1403.  
Accordingly, in view of the fact that the veteran has failed 
to allege a specific error in accordance with 38 C.F.R. § 
20.1404(b) with respect to the May 1950 Board decision, the 
Board has no alternative but to dismiss the motion for CUE 
without prejudice.


ORDER


The motion is dismissed without prejudice to refiling.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


